
	
		I
		111th CONGRESS
		2d Session
		H. R. 6042
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Klein of Florida
			 (for himself and Ms. Berkley)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to expand burial
		  benefits for certain homeless veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Dignity for our Nation’s Heroes
			 Act.
		2.Expansion of
			 burial benefits for veterans
			(a)Homeless
			 veterans
				(1)In
			 generalChapter 23 of such title is amended by inserting after
			 section 2302 the following new section:
					
						2302A.Funeral
				expenses for homeless veterans not serving during wartime
							(a)Payment of
				funeral expensesThe
				Secretary, in the Secretary’s discretion, having due regard to the
				circumstances in each case, may pay a sum not exceeding the amount authorized
				under section 2302(a) of this title to such person as the Secretary prescribes
				to cover the burial and funeral expenses of a deceased veteran described in
				subsection (b) and the expense of preparing the body and transporting it to the
				place of burial.
							(b)Homeless
				veteranA deceased veteran described in this subsection is an
				individual—
								(1)whom the Secretary
				determines—
									(A)is a homeless
				veteran (as defined in section 2002(1) of this title);
									(B)has no next of kin
				or other person claiming the body of the deceased veteran; and
									(C)does not have
				available sufficient resources to cover burial and funeral expenses;
									(2)whose service in
				the Armed Forces was not during wartime; and
								(3)who was
				either—
									(A)discharged from the active military, naval,
				or air service under honorable conditions; or
									(B)died during a period deemed to be active
				military, naval, or air service under section 106(c) of this title.
									(c)Deductions(1)Except as provided in
				this subsection, no deduction shall be made from the burial allowance because
				of the veteran’s net assets at the time of the death of such veteran, or
				because of any contribution from any source toward the burial and funeral
				expenses (including transportation) unless the amount of expenses incurred is
				covered by the amount actually paid therefor by the United States, a State, any
				agency or political subdivision of the United States or of a State, or the
				employer of the deceased veteran.
								(2)No claim shall be allowed—
									(A)for more than the difference between the
				entire amount of the expenses incurred and an amount paid by the United States,
				a State, any agency or political subdivision of the United States or of a
				State, or the employer of the deceased veteran, as described in paragraph
				(1);
									(B)when the burial allowance would revert
				to the funds of a public or private organization or would discharge such an
				organization’s obligation without payment; or
									(C)in any case where payment of expenses
				of funeral, transportation, and interment for the veteran is made under any
				other Act.
									.
				
				(2)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 2302 the following new item:
					
						
							2302A. Funeral expenses for homeless
				veterans not serving during
				wartime.
						
						.
				(b)Effective
			 dateThe amendment made by subsection (a)(1) shall apply to
			 deaths occurring on or after the date of the enactment of this Act.
			
